Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Guo Yimin 17 February 2022.
The application has been amended as follows: Claims 14-17 are amended
Claim 14. (Currently Amended) The element of claim [[14]] 13, wherein said TB is an MgO layer having a thickness between 0.8nm to 1.5nm, and said SL is a single layer CoFeB or tri-layer CoFeB/(W or Mo)/CoFeB having a total CoFeB thickness between lnm-2.Onm, wherein said W or Mo layer has a thickness between 0.1nmn - 0.5nm.
Claim 15. (Currently Amended) The element of claim [[14]] 13, wherein said pMTJ comprises a film stack of CMSL/pMPL/AFCS/pMRL/TB/SL/capping layer counting from bottom to top, forming a bottom-pinned pSTT-MRAM film element.
Claim 16. (Currently Amended) The element of claim [[16]] 15, wherein said bottom-pinned pSTT-MRAM film element comprises a film stack of substrate/CMSL/[Co/(Pt, Pd or Ni)]n/Co/(Ru, Rh or Ir)/[Co/(Pt, Pd or Ni)]~/Co/(Ta, 
Claim 17. (Currently Amended) The element of claim [[16]] 15, wherein said bottom-pinned pSTT-MRAM film element comprises a film stack of substrate/CMSL/[Co/(Pt, Pd or Ni)]n/Co/(Ru, Rh or Ir)/Cr /Fe/CoFeB/ MgO/CoFeB/W or Mo/CoFeB/MgO/W/Ru/Ta or substrate/CMSL/[Co/ (Pt, Pd or Ni)]J/Co/(Ru, Rh or Ir)/(W, Mo or V)/Cr/Fe/CoFeB/MgO/CoFeB/W or Mo/ CoFeB /MgO/W/Ru/Ta.

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Guo (US 2021/0273159) which teaches an analogous device including (see figure 1-2) a perpendicular magnetic pinning element (pMPE) (70) comprising a composite multi-stack seed layer (CMSL) (11) provided on the surface of a substrate (10) and comprising: a base layer (BL)[0009], a FCC structure initiation and smoothening (SIS) layer [0009] disposed over the BL layer,; a perpendicular magnetic pinning layer (pMPL) (12) provided on the surface of the CMSL (11) and having a face-center-cubic (FCC) crystalline structure [0010] and having a perpendicular magnetic anisotropy (PMA) and having an invariable magnetization direction (see figure 1-2); an antiferromagnetic coupling spacer (AFCS) (15, see [0029]) provided on the surface of the pMPL; a perpendicular magnetic reference layer (pMRL) [0012] provided on the surface of the AFCS and having a perpendicular  
Guo does not specifically disclose or suggest the element/step of “a FCC grain-growth promotion (GGP) layer having a face-center-cubic (FCC) crystalline structure and disposed over the SIS layer, a structure buffer (SB) layer disposed over the GGP layer, and a PMA seed layer (PSL) disposed over the SB layer; wherein said pMPE forming a strong perpendicular antiferromagnetic coupling (pAFC) between the pMPL and the pMRL through said AFCS.”, as recited by the independent claims, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/